In the

         United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 17‐1757 
 
JAMES HORTON, 
as the Independent Administrator 
of the Estate of Michael DeAngelo Sago, Jr., 
                                            Plaintiff‐Appellant, 

                                    v. 

FRANK POBJECKY, 
GARY CARUANA, and 
WINNEBAGO COUNTY,  
                                                 Defendants‐Appellees. 
                       ____________________ 

           Appeal from the United States District Court for the 
             Northern District of Illinois, Western Division. 
              No. 12 C 7784 — Frederick J. Kapala, Judge. 
                       ____________________ 

    ARGUED NOVEMBER 1, 2017 — DECIDED FEBRUARY 27, 2018 
                       ____________________ 
      
     Before MANION, KANNE, and ROVNER, Circuit Judges. 
   MANION,  Circuit  Judge.  Sixteen‐year‐old  Michael 
DeAngelo Sago, Jr., and three other young men attempted to 
rob a pizzeria at gunpoint. Frank Pobjecky, an off‐duty police 
2                                                           No. 17‐1757 

officer  waiting  for  a  pizza,  shot  and  killed  Michael.1  James 
Horton, as administrator of Michael’s estate, brought various 
federal  and  state  claims  against  Pobjecky  and  others.  The 
district court granted summary judgment for Defendants on 
all  claims,  concluding  Pobjecky’s  use  of  deadly  force  was 
reasonable  and  justified,  and  did  not  violate  the  Fourth 
Amendment. We affirm. 
                                             I. FACTS 
A. Surveillance Videos 
    On review of summary judgment, we view the facts in the 
light most favorable to the nonmovant and draw reasonable 
inferences in his favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 
242, 255 (1986); Yahnke v. Kane County, Ill., 823 F.3d 1066, 1070 
(7th Cir. 2016). The parties agree about some facts, but they 
vigorously contest others. 
    Four cameras captured surveillance videos of portions of 
the events. According to the videos, the encounter lasted less 
than  a  minute.  The  first  video  shows  the  parking  lot  and 
sidewalk outside the front door of Marie’s Pizza in Rockford, 
Illinois.  The  second  video  shows  the  same  area  from  a 
different angle. The third video shows the kitchen. The fourth 
video shows the front door, entrance area, counter, and cash 
register  from  inside  the  pizzeria.  Although  on  summary 
judgment  we  generally  view  the  facts  in  the  light  most 
favorable  to  the  nonmovant,  in  rare  circumstances  when 
video footage clearly contradicts the nonmovant’s claims, we 
may  consider  that  video  footage  without  favoring  the 

                                                      
1 We  refer  to  Decedent  Michael  Sago  and  to  Brandon  Sago,  another 
assailant, by their first names because they share a surname. 
No. 17‐1757                                                           3 

nonmovant. Scott v. Harris, 550 U.S. 372, 378–81 (2007) (“The 
Court of Appeals … should have viewed the facts in the light 
depicted  by  the  videotape.”).  This  is  because  on  summary 
judgment we view the facts in the light most favorable to the 
nonmovant  only  if  there  is  a  genuine  dispute  about  those 
facts.  Id.  at  380.  When  video  footage  firmly  settles  a  factual 
issue,  there  is  no  genuine  dispute  about  it,  and  we  will  not 
indulge stories clearly contradicted by the footage. Of course, 
videos are sometimes unclear, incomplete, and fairly open to 
varying  interpretations.  The  story  here  is  very  short  and 
violent. 
B. Armed Robbery 
    Late Saturday evening,  October 1,  2011, Frank Pobjecky, 
an  unarmed  off‐duty  police  officer,  waited  for  the  pizza  he 
ordered  at  Marie’s  Pizza.  He  was  the  only  customer  inside. 
He was in the break area with Vincenzo Tarara (the restaurant 
manager)  and  David  Weidner  (the  delivery  driver).  Andres 
Briseno (the cook) was in the kitchen. 
   The break area was separated by a cooler from the public 
entrance  area  depicted  by  the  fourth  video.  No  video 
captured  the  break  area  or  the  cooler.  Tarara  carried  a 
concealed  semi‐automatic  handgun  on  his  hip.  Pobjecky 
knew about it. 
    Suddenly  four  young  men  entered  the  front  door  of  the 
pizzeria. The videos show the first of these men entering at 
timestamp 22:26:32. One of these men, Lamar Coates, held a 
revolver.  He  and  Brandon  Sago  barged  into  the  break  area 
separated from the entrance by the cooler. Desmond Bellmon 
skirted  the  counter  and  attacked  the  cash  register.  Michael 
arrived  at  the  front  door  last,  and  stood  in  the  entrance, 
4                                                              No. 17‐1757 

holding  the  door  open.  He  was  the  lookout.2  All  four 
assailants  wore  sweatshirts  with  hoods  up.  Michael  wore  a 
light color, while the others wore a dark color. 
    Tarara heard the door chime when the assailants entered. 
He  approached  the  front  area  and  encountered  Coates, 
Brandon, and Bellmon. Tarara did not surrender. Instead he 
yelled, “get the hell out of here, you’re not getting any of my 
f’ing  money.”  Pobjecky  and  Tarara  testified  that  Coates 
pointed  his  gun  at  each  of  them  and  demanded  money.  In 
response  to  Pobjecky’s  Local  Rule  56.1  statement  of  facts, 
Horton  denied  that  Coates  threatened  Pobjecky  or  Tarara, 
demanded  money,  or  said  anything  before  the  struggle  for 
Coates’s weapon began. But in Horton’s answer to Pobjecky’s 
request to admit facts, Horton had already admitted Coates 
threatened Pobjecky or Tarara, and maybe both, with a gun. 
    According to Horton, Tarara reached for his own weapon, 
reconsidered,  slammed  Coates  against  the  cooler,  and 
struggled for Coates’s revolver. For several terrifying seconds 
Tarara  and  Coates  both  had  their  hands  on  Coates’s  gun. 
Tarara testified Coates tried to shoot him. Tarara fought for 
his life. He testified he could see a round down the barrel, and 
he  could  feel  Coates  trying  to  pull  the  trigger.  Horton 
disputed  below  whether  Coates  tried  to  pull  the  trigger 
during  the  struggle,  but  the  district  court  found  this  issue 
immaterial. 
   There  is  ultimately  no  dispute  that  Coates  approached 
Tarara and Pobjecky with a gun and threatened at least one of 
                                                      
2 In his response to Pobjecky’s Local Rule 56.1 statement of facts, Horton 

denied  Michael  was  the  lookout.  But  during  oral  arguments  before  us, 
counsel for Horton acknowledged Michael was the lookout. 
No. 17‐1757                                                         5 

them  with  it,  and  that  Tarara  grabbed  Coates’s  gun  and 
struggled  for  possession  of  it.  According  to  Horton,  the 
struggle  for  Coates’s  gun  only  involved  Coates  and  Tarara. 
Pobjecky tried to grab Tarara’s gun from his hip. Brandon and 
Bellmon joined the melee. No cameras captured the skirmish 
for the guns. 
    Michael did not join the struggle. He never grabbed for a 
gun. The fourth video shows Michael and Bellmon turn their 
heads toward the struggle at timestamp 22:26:46, apparently 
as  soon  as  they  heard  the  struggle  begin.  Bellmon  left  the 
counter at about 22:26:47 and entered the break area. But the 
video  shows  Michael  remained  at  the  front  door  for  a  few 
seconds.  Then  at  about  22:26:51  he  left  the  front  door  and 
approached the area of the struggle, off camera. 
    The parties dispute what Michael did during the struggle 
for  control  of  the  guns.  Horton  claims  Michael  was  not 
involved  in  the  struggle,  never  grabbed  for  a  gun,  and  just 
stood  near  the  area  with  his  arms  down  by  his  side  doing 
nothing during the struggle. Horton points to the testimony 
of  Pobjecky  that  Michael’s  arms  were  down  by  his  side. 
Horton insists the record shows Michael never grabbed for a 
gun or scuffled for a gun, never tussled with anyone, never 
touched  a  gun,  and  did  nothing  during  the  struggle. 
Defendants,  however,  characterize  Michael  as  inserting 
himself into the situation by entering the pizzeria and quickly 
approaching  the  struggle.  At  this  stage,  we accept  Horton’s 
view  of  the  facts.  With  the  possible  exception  of  partial, 
fleeting  shapes  in  the  bottom  left‐hand  corner  of  the  fourth 
video, the struggle for control of the guns occurred entirely 
off camera. Pobjecky gained possession of Tarara’s gun, and 
Tarara won the struggle for Coates’s gun. 
6                                                      No. 17‐1757 

    Horton  claims  that  once  Coates  lost  the  struggle  for  his 
gun, he turned, headed for the exit, and saw Pobjecky two feet 
away  pointing  a  gun  at  him  as  Tarara  held  the  other  gun. 
Pobjecky  then  shot  Coates  in  the  back  without  warning, 
holding the gun over Tarara’s right shoulder. Bellmon ducked 
for cover behind the counter, and Brandon headed for the exit. 
    According  to  Appellees,  Pobjecky  fired  the  first  shot  at 
timestamp  22:26:56,  about  10  seconds  after  Michael  and 
Bellmon first turned toward the struggle when it apparently 
began. Horton does not dispute this account, and the videos 
seem to support it. Pobjecky did not announce he was a police 
officer  or  order  anyone  to  stop.  Pobjecky  claims  he  did  not 
have  enough  time  to  do  that.  With  Tarara’s  gun,  Pobjecky 
engaged  each  criminal  suspect  as  they  moved  around  the 
pizzeria. He shot Coates, Brandon, and Bellmon. According 
to Horton (citing Coates’s testimony) Pobjecky had a look of 
anger, not fear, on his face when he shot Coates. Pobjecky did 
not  give  verbal  warnings  or  commands  to  the  assailants 
before shooting them. 
   Pobjecky  shot  Brandon  as  he  headed  for  the  door. 
Pobjecky and Tarara both pointed guns when Brandon exited, 
but  only  Pobjecky  fired.  During  a  break  in  the  shooting, 
Bellmon  headed  for  the  door.  Pobjecky  shot  at  him  but 
missed, although earlier in the incident Pobjecky shot him in 
the buttocks. 
   Pobjecky then shot Michael three times in the lower back. 
The  parties  dispute  the  circumstances  immediately 
surrounding  Pobjecky’s  shooting  of  Michael.  Horton  claims 
Pobjecky shot Michael three times as Michael crawled away 
from Pobjecky and toward the door. Horton claims Pobjecky 
did not consider Michael a threat because Pobjecky turned his 
No. 17‐1757                                                           7 

back  on  Michael  before  shooting  him  despite  being  trained 
never to turn his back on a threat. 
    But  Pobjecky  claims  Michael  bolted  toward  him  from 
behind, coming within one or two feet of him, and startling 
him.  Pobjecky  claims  he  shot  Michael  as  Michael  advanced 
toward  Pobjecky.  Responding  to  the  argument  that  turning 
his  back  on  Michael  showed  he  did  not  consider  Michael  a 
threat, Pobjecky notes that this argument wrongfully assumes 
he  knew  where  Michael  was  before  shooting  him,  and 
overlooks  the  fact  that  Pobjecky  was  outnumbered  by 
multiple  assailants  who  scattered  to  various  directions.  The 
district  court  generally  characterized  Michael  as  “crawling” 
while Pobjecky shot him. The video supports that view. And 
Pobjecky  acknowledged  during  his  testimony  that  when  he 
shot Michael, Michael’s hands and feet were on the ground. 
Pobjecky also testified that he did not shoot Michael to stop 
him from escaping. 
    The  fourth  video  does  not  definitively  resolve  all  these 
issues. It shows Michael leave the screen at about 22:26:52. He 
re‐enters  the  screen  at  about  22:27:05.  He  appears  to  crawl 
past Pobjecky and toward the door, and Pobjecky appears to 
turn  to  face  Michael.  Pobjecky  appears  to  fire  the  first  shot 
into  Michael  at  about  22:27:05  after  Michael  already  passed 
Pobjecky.  Pobjecky  fired  three  shots  into  Michael,  all  from 
behind. The video seems to contradict Pobjecky’s claim that 
“Decedent  was  advancing  towards  Pobjecky  when  he  was 
shot”  (Appellees’  Br.  at  23)  and  that  “he  was  shot  as  he 
approached Pobjecky from behind and fled to the door” (Id. 
at 26). Rather, the video seems to show Pobjecky shot Michael 
the  first  time  a  split‐second  after  Michael  crawled  past 
Pobjecky and away from him and toward the door. Pobjecky 
8                                                              No. 17‐1757 

then  shot  Michael  two  more  times  from  behind  as  Michael 
attempted to crawl out of the pizzeria. The gunshot wounds 
showing  the  three  bullets  entered  Michael’s  back  also 
contradict  Pobjecky’s  claim  that  he  shot  Michael  as  he 
advanced toward Pobjecky. 
    In  the  light  most  favorable  to  Horton,  the  video  and 
gunshot  wounds  support  his  account  that  Pobjecky  shot 
Michael  from  behind  three  times  as  Michael  crawled  away 
from  Pobjecky  and  toward  the  door,  and  Pobjecky  did  not 
shoot Michael as he advanced toward Pobjecky. But the video 
also  demonstrates  Pobjecky  was  in  close  quarters  with 
multiple,  moving,  potentially  armed  assailants,  who  forced 
him  to  make  split‐second,  life‐or‐death  decisions.  And  the 
video  also  shows  that  Michael  approached  Pobjecky’s  area 
generally from behind a split‐second before Pobjecky turned 
and shot him. 
    According to the videos, the entire encounter lasted about 
36  seconds  from  the  moment  the  first  assailant  entered  the 
front  door  at  about  22:26:31  to  the  moment  Pobjecky  shot 
Michael  the  third  time  as  he  crawled  out  the  front  door  at 
about 22:27:07.3 
     At about 22:27:16, Pobjecky locked the front door. Michael 
was prostrate on the sidewalk just outside that door. Pobjecky 
did not exit the pizzeria until police arrived, because he feared 
                                                      
3  At  oral  argument,  counsel  for  Horton  claimed  the  timestamps  on  the 

video footage are wrong, and that the events actually lasted at least twice 
as long as the timestamps indicate. Horton disputed the accuracy of the 
timestamps below, but the district court found he failed to provide any 
supporting  evidence, and therefore  concluded it  could  properly  rely  on 
the timestamps. Horton did not raise this issue in his appellate brief, so he 
waived it. 
No. 17‐1757                                                         9 

for his life and the lives of others. He had no more bullets. He 
claims he did not know who had Coates’s gun and he did not 
know  whether  anyone  had  another  gun.  But  Horton  claims 
Pobjecky  knew  (or  must  have  known)  Tarara  had  Coates’s 
gun because Pobjecky stood close to Tarara who was openly 
holding  Coates’s  gun  during  a  portion  of  the  encounter.  At 
this stage, we accept Horton’s view. 
    Pobjecky  told  Tarara  to  call  911.  Tarara  tried  but  had 
trouble, so Weidner called 911. The Winnebago  County 911 
Center received a call at 10:34 p.m. and dispatched police and 
paramedics. Pobjecky also placed a call on a direct line he had 
to a dispatcher. Briseno hit a panic button alerting authorities 
during the incident, at 22:26:52. Paramedics arrived about 11 
minutes after Pobjecky shot Michael. 
    Pobjecky  claims  he  did  not  see  Michael  prostrate  on  the 
sidewalk  outside  the  pizzeria’s  front  door  until  after  police 
arrived. But Horton claims it is reasonable to infer Pobjecky 
knew Michael’s location, and we accept that at this stage. 
    There is no dispute Pobjecky shot Michael three times in 
the  lower  back.  An  autopsy  showed  the  bullets  travelled 
upward  through  Michael’s  body,  fracturing  ribs,  damaging 
multiple organs including his heart, and killing him. Horton 
claims  Michael  could  have  survived  his  wounds  without 
treatment  for  five  to  forty  minutes.  Horton  claims  Weidner 
called  911  seven  minutes  after  Pobjecky  shot  Michael,  and 
paramedics  arrived  four  minutes  later.  Marie’s  Pizza  was 
very close to a hospital. 
    Coates  was  the  only  assailant  to  bring  a  gun  into  the 
pizzeria that night. But Pobjecky did not know that, and had 
no  way  to  know  that.  Pobjecky  fired  the  only  shots  in  the 
10                                                       No. 17‐1757 

pizzeria that night. He shot all four assailants, and only in the 
back  parts  of  their  bodies.  He  never  identified  his  office  or 
gave  any  verbal  warnings  or  commands  before  shooting. 
Tarara  had  Coates’s  gun  during  much  of  the  incident,  but 
never fired it. 
  All  three  surviving  assailants  were  convicted  of  felony 
murder. 
                      II. Procedural Posture 
    Horton,  as  administrator  of  Michael’s  estate,  sued 
Winnebago  County  Sheriff’s  Deputy  Pobjecky;  Winnebago 
County,  Illinois;  and  Winnebago  County  Sheriff  Gary 
Caruana.  Count  I  brought  a  claim  under  42  U.S.C.  §  1983 
against Pobjecky and the Sheriff for excessive force. Count II 
brought a claim under § 1983 against Pobjecky for failure to 
provide medical care. Counts III, IV, and V brought state‐law 
claims  against  Pobjecky  and  the  Sheriff.  Count  VI  brought 
state‐law indemnification claims against the County and the 
Sheriff. 
   The  district  court  granted  summary  judgment  for 
Defendants on all claims. 
                          III. Discussion 
    We  review  a  grant  of  summary  judgment  de  novo, 
construing  the  facts  and  making  reasonable  inferences  in 
favor of the nonmovant. W. Side Salvage, Inc. v. RSUI Indem. 
Co., 878 F.3d 219, 222 (7th Cir. 2017). We may affirm on any 
ground supported in the record, as long as that ground was 
adequately  addressed  below  and  the  nonmovant  had  an 
opportunity to contest the issue. Cardoso v. Robert Bosch Corp., 
427 F.3d 429, 432 (7th Cir. 2005). 
No. 17‐1757                                                            11 

    Summary  judgment  is  appropriate  only  “if  the  movant 
shows that there is no genuine dispute as to any material fact 
and the movant is entitled to judgment as a matter of law.” 
FED. R. CIV. P. 56(a). The parties must support their assertions 
that  a  fact  cannot  be  or  is  genuinely  disputed  by  citing  to 
“particular  parts  of  materials  in  the  record,  including 
depositions,  documents,  electronically  stored  information, 
affidavits or declarations, stipulations (including those made 
for  purposes  of  the  motion  only),  admissions,  interrogatory 
answers,  or  other  materials  …  .”  FED.  R.  CIV.  P.  56(c)(1);  see 
Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). We view 
the  facts  in  the  light  most  favorable  to  Horton  and  draw 
reasonable inferences in his favor. Anderson, 477 U.S. at 255; 
Yahnke, 823 F.3d at 1070. 
    As below, Horton argues on appeal that genuine issues of 
material fact preclude summary judgment. The district court 
recognized that the parties presented different versions of the 
facts,  but  agreed  with  Defendants  that  the  factual  disputes 
were immaterial. 
A. Excessive Force 
    Sometimes  a  police  officer’s  use  of  deadly  force  is 
reasonable and therefore constitutional. A police officer’s use 
of deadly force on a suspect is a seizure within the meaning 
of the Fourth Amendment, so the force must be reasonable to 
be constitutional. Scott v. Edinburg, 346 F.3d 752, 755 (7th Cir. 
2003).  The  Supreme  Court  set  out  the  fundamental 
framework for analyzing excessive‐force claims in Tennessee 
v. Garner, 471 U.S. 1 (1985), and Graham v. Connor, 490 U.S. 386 
(1989).  See  County  of  Los  Angeles,  Calif.  v.  Mendez,  137  S.  Ct. 
1539, 1547 (2017). Graham and Garner stand for the proposition 
that a suspect has a constitutional right not to be shot by an 
12                                                     No. 17‐1757 

officer unless he “reasonably believes that [the suspect] poses 
a threat to the officer or someone else.” Weinmann v. McClone, 
787 F.3d 444, 450 (7th Cir. 2015). 
    Thus,  a  police  officer  may  constitutionally  use  deadly 
force to defend himself and others in certain situations. “It is 
clear that, when an individual threatens a police officer with 
a deadly weapon, the officer is permitted to use deadly force 
in self‐defense if the use is consistent with the principles set 
forth in Tennessee v. Garner.” Scott, 346 F.3d at 757. When an 
officer reasonably believes an assailant’s actions place “him, 
his  partner,  or  those  in  the  immediate  vicinity  in  imminent 
danger  of  death  or  serious  bodily  injury,  the  officer  can 
reasonably exercise the use of deadly force.” Sherrod v. Berry, 
856  F.2d  802,  805  (7th  Cir.  1988)  (emphasis  omitted).  An 
officer does not violate the Fourth Amendment by firing at a 
suspect when the officer “reasonably believed that the suspect 
had committed a felony involving the threat of deadly force, 
was armed with a deadly weapon, and was likely to pose a 
danger  of  serious  harm  to  others  if  not  immediately 
apprehended.” Ford v. Childers, 855 F.2d 1271, 1275 (7th Cir. 
1988). 
   As a form of  defense of others, a police officer also may 
sometimes  constitutionally  use  deadly  force  to  prevent 
escape. 
       Where the officer has probable cause to believe 
       that  the  suspect  poses  a  threat  of  serious 
       physical harm, either to the officer or to others, 
       it  is  not  constitutionally  unreasonable  to 
       prevent  escape  by  using  deadly  force.  Thus,  if 
       the suspect threatens the officer with a weapon 
       or there is probable cause to believe that he has 
No. 17‐1757                                                       13 

       committed  a  crime  involving  the  infliction  or 
       threatened  infliction  of  serious  physical  harm, 
       deadly  force  may  be  used  if  necessary  to 
       prevent  escape,  and  if,  where  feasible,  some 
       warning has been given. 
Tennessee v. Garner, 471 U.S. 1, 11–12 (1985). 
    Determining whether the force was reasonable under the 
Fourth  Amendment  requires  “a  careful  balancing  of  the 
nature and quality of the intrusion on the individual’s Fourth 
Amendment  interests  against  the  countervailing 
governmental interests at stake.” Graham v. Connor, 490 U.S. 
386,  396  (1989)  (internal  quotation  marks  omitted).  This 
reasonableness test “requires careful attention to the facts and 
circumstances of each particular case, including the severity 
of the crime at issue, whether the suspect poses an immediate 
threat to the safety of the officers or others, and whether he is 
actively  resisting  arrest  or  attempting  to  evade  arrest  by 
flight.” Id. “The operative question in excessive force cases is 
‘whether  the  totality  of  the  circumstances  justifie[s]  a 
particular sort of search or seizure.’” Mendez, 137 S. Ct. at 1546 
(quoting Garner, 471 U.S. at 8–9). 
    The  test  is  objective  reasonableness.  Graham,  490  U.S.  at 
396.  A  plaintiff  must  show  the  officer’s  use  of  force  was 
objectively  excessive  from  the  perspective  of  a  reasonable 
officer on the scene under the totality of the circumstances. Id. 
at 396–97; Bell v. Irwin, 321 F.3d 637, 639 (7th Cir. 2003). 
   We  evaluate  excessive‐force  claims  for  objective 
reasonableness  based  on  the  information  the  officers had  at 
the time. Mendez, 137 S. Ct. at 1546–47. “What is important is 
the  amount  and  quality  of  the  information  known  to  the 
14                                                      No. 17‐1757 

officer  at  the  time  he  fired  the  weapon  when  determining 
whether  the  officer  used  an  appropriate  level  of  force.” 
Muhammed  v.  City  of  Chi.,  316  F.3d  680,  683  (7th  Cir.  2002) 
(citation omitted). 
    The actual officer’s subjective beliefs and motivations are 
irrelevant. Scott, 346 F.3d at 756. “An officer’s evil intentions 
will  not  make  a  Fourth  Amendment  violation  out  of  an 
objectively reasonable use of force; nor will an officer’s good 
intentions  make  an  objectively  unreasonable  use  of  force 
constitutional.” Graham, 490 U.S. at 397. 
    Also,  we  must  refuse  to  view  the  events  through 
hindsight’s distorting lens. Id.  at 396. We  must  consider the 
totality of the circumstances, including the pressures of time 
and  duress,  and  the  need  to  make  split‐second  decisions 
under  intense,  dangerous,  uncertain,  and  rapidly  changing 
circumstances. See Ford, 855 F.2d at 1276. We must recognize 
that in such circumstances, officers often lack a judge’s luxury 
of calm, deliberate reflection. “The calculus of reasonableness 
must  embody  allowance  for  the  fact  that  police  officers  are 
often  forced  to  make  split‐second  judgments—in 
circumstances  that  are  tense,  uncertain,  and  rapidly 
evolving—about  the  amount  of  force  that  is  necessary  in  a 
particular situation.” Graham, 490 at 396–97. 
    Judges  view  facts  from  afar,  long  after  the  gunsmoke 
cleared, and might take months or longer to decide cases that 
forced police officers to make split‐second decisions in life‐or‐
death situations with limited information. “We as judges have 
minutes,  hours,  days,  weeks,  even  months  to  analyze, 
scrutinize  and  ponder  whether  an  officer’s  actions  were 
‘reasonable,’  whereas  an  officer  in  the  line  of  duty  all  too 
frequently  has  only  that  split‐second  to  make  the  crucial 
No. 17‐1757                                                         15 

decision.” Ford, 855 F.2d at 1276 n.8. The events here unfolded 
in heart‐pounding real time, with lives on the line. Pobjecky 
lacked  our  luxury  of  pausing,  rewinding,  and  playing  the 
videos over and over. 
    Of  course,  the  fluid  nature  of  these  situations  also 
highlights the limited scope of the constitutional permission 
to  use  deadly  force.  Even  though  an  officer  may  in  one 
moment  confront  circumstances  in  which  he  could 
constitutionally  use  deadly  force,  that  does  not  necessarily 
mean he may still constitutionally use deadly force the next 
moment. The circumstances might materially change. “When 
an officer faces a situation in which he could justifiably shoot, 
he  does  not  retain  the  right  to  shoot  at  any  time  thereafter 
with  impunity.”  Ellis  v.  Wynalda,  999  F.2d  243,  247  (7th  Cir. 
1993). 
    Finally, it bears noting that the availability of less severe 
alternatives  does  not  necessarily  render  the  use  of  deadly 
force  unconstitutional.  The  Fourth  Amendment  does  not 
require “the use of the least or even a less deadly alternative 
so  long  as  the  use  of  deadly  force  is  reasonable  under 
Tennessee  v.  Garner  and  Graham  v.  Connor  …  .”  Plakas  v. 
Drinski, 19 F.3d 1143, 1149 (7th Cir. 1994). 
     The  relevant  question  is  whether  Pobjecky  reasonably 
believed  Michael  posed  a  threat  of  death  or  serious  bodily 
injury  based  on  the  information  Pobjecky  had  during  the 
robbery. The district court accurately summarized the salient 
facts.  The  incident  lasted  only  about  45  seconds  from  the 
moment the first assailant entered the pizzeria to the moment 
Pobjecky locked the door. Pobjecky had limited time to react 
to  four  assailants  attempting  to  commit  an  armed  robbery. 
Pobjecky had to react to a struggle over a loaded gun. After 
16                                                     No. 17‐1757 

Coates  made  threats  with  a  gun,  Pobjecky  reasonably 
assumed the three other assailants, including Michael, might 
be armed. As the district court correctly observed, we may not 
consider  the  fact  that  it  turned  out  Michael  was  unarmed 
because Pobjecky did not know that, and had no reasonable 
way  to  know  that,  at  the  time.  “Knowledge  of  facts  and 
circumstances  gained  after  the  fact  (that  the  suspect  was 
unarmed)  has  no  place  in  the  trial  court’s  or  jury’s  proper 
post‐hoc  analysis  of  the  reasonableness  of  the  actor’s 
judgment.” Sherrod, 856 F.2d at 805. As long as the assailants 
were  moving  inside  the  pizzeria,  they  posed  a  threat. 
Considering the facts in the light most favorable to Horton, 
no reasonable jury could find Pobjecky’s belief that Michael 
might be armed was unreasonable. Michael participated in an 
armed  robbery  while  wearing  a  sweatshirt  allowing  easy 
concealment of a gun. 
    The  district  court  compared  this  case  to  Ford,  where  we 
examined  the  totality  of  the  circumstances  known  to  the 
officer at the time and found no Fourth Amendment violation 
when  the  officer  fired  on  a  suspect  because  the  officer 
“reasonably believed that the suspect had committed a felony 
involving the threat of deadly force, was armed with a deadly 
weapon, and was likely to pose a danger of serious harm to 
others  if  not  immediately  apprehended.”  Ford,  855  F.2d  at 
1275. The district court reasoned that here the case in favor of 
the officer is even stronger than it was in Ford because there 
the officer did not see a weapon and was not present during 
the felony, but here Pobjecky witnessed the commission of a 
dangerous felony, saw Coates make threats with a gun, and 
was  out‐numbered  by  the  assailants,  all  of  whom  Pobjecky 
reasonably thought might be armed. 
No. 17‐1757                                                         17 

    Horton  attempts  to  distinguish  Michael  from  the  other 
three  assailants.  Michael’s  hoodie  was  a  different  color.  He 
wore no mask. He entered last. He had no gun, never fought 
over a gun, and never said anything threatening. Horton goes 
so  far  as  to  characterize  Michael  as  a  mere  “observer.”  But 
these distinctions ultimately make no difference. There is no 
dispute Michael participated in the armed robbery. Pobjecky 
was  an  off‐duty,  initially  unarmed  officer  under  immense 
pressure,  facing  multiple  moving  assailants  over  a  short 
period  of  time.  He  had  no  reason  to  think  that  the  color  of 
Michael’s hoodie or his lack of a mask distinguished him as 
harmless. Pobjecky had no way to know Michael entered the 
pizzeria  last,  and  such  knowledge  is  irrelevant  anyway. 
Pobjecky had no way to know Michael was unarmed. Michael 
participated  in  an  armed  robbery  and  wore  clothing  that 
could  conceal  a  gun  or  other  weapon.  Pobjecky  reasonably 
assumed  Michael  posed  an  imminent  threat  of  death  or 
serious injury, even though he did not fight over a gun or say 
anything threatening.  
    Horton  argued  below,  and  on  appeal,  that  Michael 
surrendered  before  or  while  Pobjecky  shot  him.  Horton 
points  to  a  footage  frame  showing  Michael’s  arm  elevated 
near the door as Pobjecky points a gun at him. But the district 
court correctly noted Horton takes this frame out of context. 
In context, the video shows Michael elevated his arm quickly 
to  open  the  door  while  he  moved  toward  it.  In  any  event, 
“[n]ot all surrenders, however, are genuine, and the police are 
entitled  to  err  on  the  side  of  caution  when  faced  with  an 
uncertain or threatening situation.” Johnson v. Scott, 576 F.3d 
658, 659 (7th Cir. 2009). No reasonable jury would conclude 
the  shooting  was  unreasonable  on  the  basis  of  the  footage 
frame when viewed in context. 
18                                                     No. 17‐1757 

    Horton also argued below, and on appeal, that Pobjecky 
never  gave  any  warnings  before  shooting.  But  the  district 
court  correctly  observed  that  Garner  requires  an  officer  to 
warn “where feasible” but does not require an officer to warn 
under all circumstances. Garner, 471 U.S. at 11–12. Given the 
desperate circumstances Pobjecky faced, and the limited time 
he  had,  no  reasonable  juror  could  conclude  he  should  have 
stopped  to  identify  his  office  or  warn  the  assailants  before 
shooting them to defend himself and others. 
    Horton argues we cannot justify the shooting based on the 
goal  of  preventing  escape  because  Pobjecky  testified  he  did 
not  think  Michael  was  fleeing.  But  even  if  Pobjecky 
subjectively did not intend to prevent Michael from escaping 
by  shooting  him,  that  does  not  mean  it  was  objectively 
unreasonable to shoot Michael to prevent him from escaping. 
The video shows Michael moving toward the exit as Pobjecky 
shoots  him.  Even  if  Michael  had  already  crawled  past 
Pobjecky, it was still reasonable for Pobjecky to shoot him in 
the  back  to  prevent  escape.  Moreover,  the  goals  of  self‐
defense  and  defense  of  others  remained  valid  even  after 
Michael  crawled  past  Pobjecky  because  for  all  a  reasonable 
officer  could  have  known  Michael  could  have  turned  and 
produced  a  gun  in  a  flash  given  all  the  facts  and 
circumstances. In sum, even if Pobjecky only shot Michael in 
the back as he crawled away, this shooting would still have 
constituted  a  reasonable  prevention  of  escape,  despite 
Pobjecky’s  testimony,  and  this  shooting  would  still  have 
constituted a reasonable act in defense of self and others. 
   Horton argues we cannot justify the shooting based on the 
goals of self‐defense or defense of others because the evidence 
viewed in his favor shows Michael did not pose an imminent 
No. 17‐1757                                                      19 

threat of death or serious physical injury to anyone. Horton 
argues  that  if  Michael  were  inclined  to  harm  anyone,  and 
were capable of doing so, he would have done so before he 
was  shot.  Horton  also  argues  Pobjecky  did  not  perceive 
Michael to be a threat because he was “so unconcerned” about 
Michael that he turned his back to Michael, who was only a 
few  feet  away,  before  shooting  him.  We  disagree.  What 
matters  is  whether  a  reasonable  officer  on  the  scene  would 
have perceived Michael as posing an imminent threat of death 
or serious physical injury. Even in the light most favorable to 
Horton,  the  answer  is  yes.  There  is  no  reason  to  think 
Pobjecky  should  have  assumed  Michael  was  harmless 
because  if  he  had  a  gun,  he  would  have  used  it  sooner.  A 
reasonable officer need not risk his life and the lives of others 
on such speculation. And there is no reason to think Pobjecky 
knew  where  Michael  was  at  all  times.  Besides,  given  the 
varied and changing positions of the assailants after Pobjecky 
got  hold  of  Tarara’s  gun,  Pobjecky  could  not  give  his  full 
attention  to  all  the  assailants  at  once.  Turning  toward  one 
required turning away from another. 
    Horton  recognizes  that  perhaps  Pobjecky  could  have 
constitutionally  shot  Michael  at  some  earlier  stage  of  the 
encounter. But Horton insists that the shooting was no longer 
permissible after the struggle for the guns was over, Coates 
was neutralized, Bellmon and Brandon had left, and Michael 
was crawling away from Pobjecky, who never identified his 
office or told Michael to stop. But this ignores the totality of 
the circumstances. As shown in the video, during an armed 
robbery  Michael  approached  Pobjecky  generally  from 
behind, in close quarters, and Pobjecky turned to confront the 
threat and immediately shot Michael. When he shot Michael, 
20                                                     No. 17‐1757 

Pobjecky did not know the total number of assailants, and he 
reasonably assumed all might be armed and dangerous. 
    Viewing  the  facts  and  drawing  inferences  in  Horton’s 
favor,  and  considering  the  totality  of  the  circumstances,  we 
agree that the four assailants placed the lives of Pobjecky and 
others  in  objectively  grave  danger,  and  that  Pobjecky’s 
response  with  deadly  force  was  reasonable.  Michael 
participated  in  an  armed  robbery.  After  approaching 
(although not directly participating in) a struggle for a loaded 
gun,  Michael  advanced  toward  Pobjecky  generally  from 
behind, in close quarters, as other assailants occupied various 
positions. Pobjecky immediately shot him. 
    Pobjecky  objectively  had  reason  to  think  Michael  was 
armed and dangerous, and posed an imminent threat of death 
or  serious  bodily  harm  to  Pobjecky  and  the  community. 
Under  immense  pressure,  and  with  limited  time,  Pobjecky 
responded to the armed siege with reasonable, appropriate, 
and  justified  force,  in  compliance  with  the  Fourth 
Amendment.  No  reasonable  jury  could  find  otherwise. 
Michael’s death is deeply regrettable. It is tragic. But the tragic 
flaw rests with the assailants, not with Pobjecky. 
B. Failure to Provide Medical Care 
   Michael  lived  briefly  after  the  shooting.  Horton  claims 
Michael  might  have  survived  had  he  received  medical  care 
sooner.  Horton  argues  Michael’s  wounds  might  have  been 
survivable  without  treatment  for  five  to  forty  minutes. 
Horton  notes  paramedics  arrived  only  four  minutes  after 
Weidner’s 911 call, but Weidner did not make that call until 
seven  minutes  after  Pobjecky  shot  Michael.  Horton  argues 
that had Pobjecky called 911 within a minute after shooting 
No. 17‐1757                                                         21 

Michael, the paramedics could have arrived early enough to 
save  Michael’s  life,  or  at  least  to  alleviate  his  excruciating 
pain. As it happened, the paramedics arrived eleven minutes 
after Pobjecky shot Michael, which was too late to save him. 
   The  Fourth  Amendment’s  objective  reasonableness 
standard applies here, too. Sallenger v. City of Springfield, Ill., 
630  F.3d  499,  503  (7th  Cir.  2010).  Horton  had  to  show 
Pobjecky’s  response  to  Michael’s  medical  needs  was 
objectively  unreasonable,  and  that  Pobjecky’s  response 
caused harm. Ortiz v. City of Chi., 656 F.3d 523, 530 (7th Cir. 
2011). 
    The  district  court  considered  the  four‐factor 
reasonableness  test  articulated  in  Ortiz,  found  no 
constitutional  violation,  and  granted  summary  judgment  to 
Defendants. Ortiz provides four factors to determine whether 
an  officer’s  actions  regarding  medical  care  were  objectively 
unreasonable:  (1)  whether  the  officer  had  notice  of  the 
medical  needs;  (2)  the  seriousness  of  the  medical  needs;  (3) 
the scope of the requested treatment; and (4) police interests 
that might inhibit providing treatment. Ortiz, 656 F.3d at 530. 
“[T]he  Fourth  Amendment’s  reasonableness  analysis 
operates  on  a  sliding scale, balancing  the  seriousness of the 
medical  need  with  the  third  factor—the  scope  of  the 
requested treatment.” Williams v. Rodriguez, 509 F.3d 392, 403 
(7th Cir. 2007). 
     As the district court recognized, in the light most favorable 
to Horton, Pobjecky knew Michael had serious medical needs. 
But the third and fourth factors outweigh the first and second. 
Pobjecky reasonably feared for his life and the lives of others. 
After exhausting his ammunition neutralizing the assailants 
at  least  temporarily,  he  locked  the  front  door.  He  did  not 
22                                                     No. 17‐1757 

know  whether  some  assailants  were  regrouping  or 
summoning  reinforcements.  He  then  did  what  a  reasonable 
police officer in that situation would do: he instructed Tarara 
to  call  911.  Tarara  had  trouble  getting  through,  so  Weidner 
called. Pobjecky also called a dispatcher on his direct line. The 
record  shows  911  received  a  call  at  10:34  p.m.  reporting  an 
armed  robbery  and  injuries  from  gunshots,  and  the  first 
responders arrived at the scene at 10:38 p.m. 
     The  law  does  not  require,  and  Horton  cannot  expect, 
Pobjecky to do anything more. It was objectively reasonable 
for Pobjecky to stay inside the locked pizzeria awaiting help. 
It is objectively unreasonable to demand him to venture into 
the  night  with  an  empty  gun,  risking  further  onslaught, 
braving the hazards Michael and the other assailants created, 
to  administer  treatment  to  Michael.  The  district  court 
properly concluded a reasonable jury could not find Pobjecky 
should have unlocked the door, exited, and provided medical 
care. Pobjecky did not violate the Constitution. 
C. Monell Claim 
    Horton  also  brought  a  Monell  claim  against  the  Sheriff, 
claiming deficiencies in the policies, procedures, customs, and 
practices  of  the  Sheriff  caused  the  shooting  of  Michael.  The 
district  court  properly  granted  summary  judgment  for  the 
Sheriff  regarding  the  Monell  claim  predicated  on  excessive 
force  because  Pobjecky  did  not  use  excessive  force.  The 
district court also noted that any Monell claim predicated on 
failure  to  provide  medical  care  would  also  fail  because 
Pobjecky did not violate the Constitution in this regard either. 
“[A] municipality cannot be liable under Monell when there is 
no  underlying  constitutional  violation  by  a  municipal 
employee.” Sallenger, 630 F.3d at 504. 
No. 17‐1757                                                   23 

    As  we  affirm  the  district  court’s  grant  of  summary 
judgment  for  Pobjecky  regarding  the  claims  for  excessive 
force and failure to provide medical care, we also affirm the 
district  court’s  grant  of  summary  judgment  regarding  the 
Monell claim. 
D. State‐Law Claims 
   Horton also brought one claim under the Illinois Wrongful 
Death  Act  and  two  claims  under  the  Illinois  Survival  Act 
against Pobjecky and the Sheriff. After granting Defendants 
summary judgment regarding the federal claims, the district 
court chose not to relinquish supplemental jurisdiction over 
the state‐law claims. 
    Pobjecky  and  the  Sheriff  claimed  immunity  against  the 
state‐law  claims  pursuant  to  the  Illinois  Local  Government 
and  Governmental  Employees  Tort  Immunity  Act,  which 
grants public employees immunity from liability for any “act 
or omission in the execution or enforcement of any law unless 
such act or omission constitutes willful and wanton conduct.” 
745 ILCS 10/2‐202. The district court correctly concluded that 
since  Pobjecky’s  actions  were  objectively  reasonable,  they 
cannot be willful and wanton, so Defendants were entitled to 
immunity, and the state‐law claims failed. 
                        IV. Conclusion 
    Even  in  the  light  most  favorable  to  Horton,  Officer 
Pobjecky acted reasonably when confronted with a perilous, 
life‐threatening situation. He did not violate the Constitution. 
We affirm the district court. 
 
                                                     AFFIRMED.